DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The foregoing is based on the previous office action.  Additional details have included to further clarify the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andreola et al. (US 20190379764 A1) in view of Kasslin et al. (US 20120196534 A1) and Kunimoto (US 20190272129 A1).

Regarding claim 1, Andreola teaches a method for automatically upgrading firmware over the air (Andreola, Fig. 1 and Par. 36), applied to a wireless local area network (Andreola, Fig. 1, wireless communication network 30) comprising a plurality of wireless nodes (Andreola, Fig. 1, nodes 10), the method comprising: broadcasting, by the wireless nodes, firmware information (Andreola, Fig. 6 and Pars. 51, 69), and maintaining a connectable state; scanning, by each of the wireless nodes, other wireless nodes, wherein when the wireless node scans another wireless node with an old version of the firmware information (Andreola, Fig. 6 and Pars. 75-77), the scanning wireless node serves as a master wireless node, and the another scanned wireless node serves as a slave wireless node (one node is named master node and the other node is named slave node (Andreola, Pars. 68-69). The master node sends the firmware/software used by the master node to the slave node if/when the version of the firmware/software installed in the master node is newer than the version of the firmware/software installed in the slave node (Andreola, Pars. 76-77). The node (named master node) that propagates/sends its own firmware is behaved (i.e. served) as a special server i.e. master (Andreola, Pars. 51-52)) and when the wireless node scans another wireless node with a new or same version of the firmware information, the another scanned wireless node is ignored (Andreola, Fig. 6 and Par. 81); connecting, by the master wireless node, to the slave wireless node, and sending an upgrade instruction to the slave wireless node (Andreola, Fig. 6 and Par, 77); continuing, by the master wireless node, to scan and search for the wireless nodes nearby (Andreola, Fig. 6 and Pars. 69-70, each node/lighting module 10 (and similarly the gateway node 20) periodically (i.e. continuing) send a broadcast message in the vicinity (i.e. to scan and search for the wireless nodes nearby)). 
However, Andreola fails to explicitly teach the broadcast the firmware version as taught above “maintaining connectable state”, and connecting, by the master wireless node, to the slave wireless node.
Kasslin teaches create a connection in broadcast which remaining established and active (Kasslin, Fig. 2C and Pars. 96-98); and the (master) device establishes a connection without any connection creation phase with an advertising device (Kasslin, Fig. 2C and Pars. 102-109).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kasslin into Andreol to allow transition directly to connection state (Kasslin, Par. 94).
However, the combination fails to teach the method further comprising: performing, by the slave wireless node, a firmware upgrade according to the upgrade instruction to update to a new version of firmware; and disconnecting the master wireless node from the slave wireless node.
 Kunimoto teaches the mobile printer 20 (slave device) is rebooted to thereby make the (new) firmware to function, and shuts off (breaks) the communication between the mobile printer 20 (slave node) and mobile terminal 10 (master node) (Kunimoto, Figs. 5-6 and Pars. 32-33, 40).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kunimoto into the combination of Andreola and Kasslin to execute the update (Kunimoto, Par. 2).

Regarding claim 2, the combination of Andreola, Kasslin, and Kunimoto teaches previous claim.  The combination of further teaches the method for automatically upgrading firmware over the air according to claim 1, wherein the wireless local area network is a Bluetooth local area network (Andreola, Par. 8).  

Regarding claim 6, the combination of Andreola, Kasslin, and Kunimoto teaches previous claim.  The combination further teaches the method for automatically upgrading firmware over the air according to claim 1, further comprising: enabling, by the slave wireless node, the new version of (Kunimoto, Figs. 4-5 and Pars. 32-33, mobile printer 20 is rebooted to thereby make the firmware to function).  

Regarding claim 7, the combination of Andreola, Kasslin, and Kunimoto teaches previous claim.  The combination further teaches the method for automatically upgrading firmware over the air according to claim 6, wherein the slave wireless node is to be restarted to execute the new version of firmware (Kunimoto, Figs. 5-6 and Par. 40).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable Andreola et al. (US 20190379764 A1) in view of Kasslin et al. (US 20120196534 A1) and Kunimoto (US 20190272129 A1 and in further view of Sturman et al. (US 20200221263 A1).

Regarding claim 3, the combination of Andreola, Kasslin, and Kunimoto teaches previous claim. The combination further teaches the method for automatically upgrading firmware over the air according to claim 1, wherein the firmware information further comprises a firmware version (Kunimoto, Fig. 4 and Pars. 31-32).
However, the combination fails to teach the firmware information further comprises at least one 20identification code.
In the same field of endeavor, Sturman teaches the firmware information further comprises manufacturer field 802 (identification code) (Sturman, Fig. 3 and Pars. 87-88).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sturman into the (Sturman, Par. 91).

Regarding claim 4, the combination of Andreola, Kasslin, and Kunimoto and Sturman teaches previous claim. The combination further teaches the method for automatically upgrading firmware over the air according to claim 3, wherein the at least one identification code further comprises a company identification code and a product identification code (Sturman, Fig. 3 and Par. 88).  


Response to Arguments

Applicant Remark
Examiner Response

Andreola fails to disclose or suggest "scanning, by each of the wireless nodes, other wireless nodes, wherein when the wireless node scans another wireless node with an old version of the firmware information, the scanning wireless node serves as a master wireless node, and the another scanned wireless node serves as a slave wireless node" as recited in claim 1. Therefore, Applicant respectfully submits that the prior arts fail to disclose each and every element of the claimed 

Examiner respectfully disagrees.
Andreola teaches one node is named master node and the other node is named slave node (Pars. 68-69). The master node sends the firmware/software used by the master node to the slave node if/when the version of the firmware/software installed in the master node is newer than the version of the firmware/software installed in the slave node (Pars. 76-77), wherein the node (named master node) that propagates/sends its own firmware is behaved (i.e. served) as a special server i.e. master (Pars. 51-52).
Andreola Further teaches if/when the version of the firmware/software installed in the master node is not newer than the version of the firmware/software installed in the slave node, not to update the slave node (Par. 81).

Therefore, Andreola teaches the limitation “scanning, by each of the wireless nodes, other wireless nodes, wherein when the wireless node scans another wireless node with an old version of the firmware information, the scanning wireless node serves as a master wireless node, and the another scanned wireless node serves as a slave wireless node and when the wireless node scans another wireless node with a new or same version of the firmware information, the another scanned wireless node is ignored” as recited in claim 1.

Thus, the combination of Andreola, Kasslin and Kunimoto teaches all the all the limitation of claim 1.

On pages 7-8, the Applicant argues that Sturman discloses that the standby AED status messages are broadcast at regular intervals, and any listener within the range of the AED will be able to receive the status messages, which are different from of the present application. Sturman does not disclose that the master wireless node continues to scan and search for the other wireless nodes. In the present application, the master wireless node is to continue to scan and search for the other wireless nodes with the old version of the firmware information, after disconnecting the master wireless node from the slave wireless node. Therefore, Sturman does not take into consideration of the technical features that the master wireless node actively continues to scan and search for the other wireless nodes as recited in claim 1. The technical features of the present application are not disclosed in Sturman.”

There is no wherein in the claim recites the limitation “the master wireless node is to continue to scan and search for the other wireless nodes with the old version of the firmware information, after disconnecting the master wireless node from the slave wireless node”.  The Examiner welcomes the Applicant to include this direct to be considered by the Examiner.
As it is right now, it recites “disconnecting the master wireless node from the slave wireless node”; and “continuing, by the master wireless node, to scan and search for the wireless nodes nearby”. 
Kunimoto teaches “disconnecting the master wireless node from the slave wireless node” (Kunimoto, Figs. 5-6 and Pars. 32-33, 40, the mobile printer 20 (slave device) is rebooted to thereby make the (new) firmware to function, and shuts off (breaks) the communication between the mobile printer 20 (slave node) and mobile terminal 10 (master node)).

Further consideration, beside Sturman, Andreola also teaches the limitation “continuing, by the master wireless node, to scan and search for the wireless nodes nearby” and therefore no need to use Sturman. Andreola teaches continuing, by the master wireless node, to scan and search for the wireless nodes nearby (Andreola, Fig. 6 and Pars. 69-70, each node/lighting module 10 (i.e. all nodes including master node) periodically (i.e. continuing) send a broadcast message in the vicinity (i.e. to scan and search for the wireless nodes nearby).

Thus, the combination of Andreola, Kasslin and Kunimoto teaches all the all the limitation of claim 1.






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/28/2022